Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 15-20 in the reply filed on 2/14/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.

  Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Liu (US 20210048624). 

    PNG
    media_image1.png
    660
    760
    media_image1.png
    Greyscale

Regarding claim 15, Liu teaches an optical imaging lens (Fig. 3, Tables 7-9) comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third fourth, fifth, sixth, and seventh lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 

the second lens element is arranged to be a lens element having refracting power in a second order from the object side to the image side and has a negative refracting power (f2=-16.37);
a periphery region of the image-side surface of the second lens element is convex;
the third lens element is arranged to be a lens element having refracting power in a third order from the object side to the image side;
a periphery region of the object-side surface of the third lens element is concave;
the fourth lens element is arranged to be a lens element having refracting power in a fourth order from the object side to the image side;
the fifth lens element is arranged to be a lens element having refracting power in a third order from the image side to the object side;
an optical axis region of the object-side surface of the fifth lens element is concave;
an optical axis region of the image-side surface of the fifth lens element is convex;
the sixth lens element is arranged to be a lens element having refracting power in a second order from the image side to the object side;
an optical axis region of the image-side surface of the sixth lens element is concave;
the seventh lens element is arranged to be a lens element having refracting power in a first order from the image side to the object side;
an optical axis region of the image-side surface of the seventh lens element is concave;
a Sag value of an optical boundary of the object-side surface of the fifth lens element is represented by Sag51;

an effective radius of the object-side surface of the fifth lens element is represented by ER51;
an effective radius of the image-side surface of the fifth lens element is represented by ER52; and
the optical imaging lens satisfies inequality: (|Sag51/ER51|+|Sag52/ER52|)/2≤20.000% (~19%, Examiner notes if Applicant wishes to traverse this value, Applicant should provide calculated value according to data in Tables. 7-8).

Regarding claim 16, Liu further teaches the optical imaging lens according to claim 15, wherein an Abbe number of the first lens element is represented by V1, an Abbe number of the fourth lens element is represented by V4, an Abbe number of the sixth lens element is represented by V6, and the optical imaging lens further satisfies an inequality: V1>V4+V6 (56.11>43.04).

Allowable Subject Matter
Claim(s) 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claims 17-20, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical imaging lens including the 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234